Mr. Presiding Justice Goodwin delivered the opinion of the court. Plaintiffs in error, who were the defendants below, seek to reverse a decree in favor of the defendant in error for the payment by defendant organization of $1,331, and the collection of that sum by the individual defendants, who were officers of the organization. The parties will be referred to as complainant and defendants. The facts briefly stated are as follows: Complainant’s intestate had, at,the time of his death, been a dues-paying member of the defendant organization for about 15 years, and complainant was, under the rules of the organization, entitled to recover the sum mentioned in the decree if her intestate is to be considered as having been, at the time of his death, in good standing. Article'’ 12 of the defendant organization’s by-laws provided that members who had been in good standing for the period of 1 year should be entitled to the death benefits; that members could be admitted to the hall until they were 3 months in arrears; that when they were over 3 months in arrears they should be suspended, and that a suspended member forfeited all rights and privileges and was not entitled to any benefit. The court found that the intestate’s dues were unpaid for the last quarter preceding his death, but that he had attended meetings of the organization and had been admitted to the hall up until the time of his death; that no action or proceedings were taken to suspend him, and that at the time of his death he was in good standing, and had been for a period of more than 1 year prior to his death. The court further found, and it clearly appears from the evidence, that the defendant organization collected from the international organization the sum of $100 upon representing to the latter that the deceased had been “continuously in good standing” in the local union “for a period of 12 months or more before the time of his death. ’ ’ The reversal of the decree is sought on the ground that the complainant’s intestate, who died in January, had not paid his dues since the 1st day of July of the preceding year, and that the dues were required to be paid monthly. We. are, however, of. the opinion that this contention cannot be sustained. There is nothing in the language of the by-laws which indicates that suspension was automatically to follow a failure to pay dues within the specified time, and the evidence discloses no act of suspension, but, oil the contrary, facts from which the chancellor was entitled to find that the defendant organization continued to treat complainant’s intestate as a member in good standing up to the time of his death. Defendants contend that the court erred in permitting the introduction of a certain attendance card. The card was, however, properly identified by the financial secretary of the defendant organization, and it was clearly shown that its purpose was to constitute evidence of the attendance of members by punch marks placed in the spaces in which the names of the months appeared. It appears from the by-laws that members were required to attend meetings of the organization, and the organization prepared these cards and required them to be punched as proof of attendance. Where an organization has, in this manner, established a process for the creation of evidence of a certain fact, it is impossible to say that the evidence so created is not admissible in a court of law. Clearly, a card punched as this card was, was intended to be evidence that the holder has attended the meetings designated on the card, and it was, therefore, clearly admissible. In view of the fact that no steps had been taken to suspend complainant’s intestate, and that he was, on the contrary, treated as a member and admitted to the hall, and that, during' the 15 years he was a member, dues in arrears had been on former occasions received by the defendant organization as from a member in good standing, the chancellor was, in our opinion, clearly justified in holding that complainant was entitled to recover the death benefit provided by the constitution and by-laws. But there is another fact which, in itself, in our opinion, estopped the defendant organization from claiming that complainant’s intestate was not entitled to the death benefit on the ground that her intestate was not in good standing for the year prior to his death, and that is, that it and its officers certified to the international alliance, of which it was a member, that the intestate was, in fact, a member of the defendant organization in good standing for the year prior to his death, and thereby obtained for the complainant the sum of $100. By that act, the defendants, with all the facts before them, finally passed upon the question, and they cannot now be heard to say that their statement was false. Their certificate to the international alliance constitutes, in our judgment, a' conclusive admission of the vital fact in controversy here. Defendants object to the portion of the decree which requires the individual defendants to levy an assessment and collect the same. As this, however, is the method provided for in the by-laws, and constitutes complainant’s only remedy, we do not think the court erred in requiring it to be done. In view of these conclusions, the decree of the Superior Court will be affirmed. Affirmed.